DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 

Election/Restrictions
To summarize the current election, the applicant elected the species where the metal oxide and/or metal salt are ZnMoO4 and TiO2.
Claims 29 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 15-21, 27-28, 30-31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (Journal of the Electrochemical Society 2012 159:H823-H827) in view of Chen et al. (US PGPub No. 2011/0156320), Gogotsi et al. (previously cited), Jin et al. (CN 106268350) and Li et al. (previously cited) as evidenced by Fink et al. (previously cited) and JJS reference (previously cited).
Yoon et al. teach an electrosprayed titanium dioxide coating on a substrate (see abstract). They detail that titanium dioxide is used as a bactericidal treatment on products (see page H823 first column first paragraph). The coating is not detailed as being patterned or as including ZnMoO4.
 Chen et al. teach patterned metal oxide coating on substrates (see abstract). They note the utility of titanium dioxide coatings as antibacterial materials on implants and biomedical applications (see paragraph 7). In addition, elemental nano-silver is also taught as an antimicrobial active to pattern onto a substrate (see embodiment 4). Further, the width/diameter of the patterned elements/islands is not limited, but envisioned as 3 nm to 300 m (see paragraph 19). This range overlaps with that instantly claimed, thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). An example provides a patterned titanium dioxide layer (see embodiment 1).
Gogotsi et al. teach a metal oxide deposited fibrous material made by electrostatic spraying of a metal and/or metal oxide particles onto the substrate (see abstract and paragraphs 15 and 28). The coating provides antimicrobial properties to the fibrous material (see paragraph 13). The metal oxide is envisioned as TiO2 which is photocatalytic such that its impact is increased upon exposure to light (see paragraphs 31 and 54; instant claims 1, 17, and 27-28). In addition, antibacterial metals such as zinc ant its metal oxide are also envisioned in the coating (see paragraph 31; instant claim 16). The electrostatic spraying process employs a suspension of the metal and/or metal oxide, where these particles are present at 0.5 to 20 wt% (see paragraph 30; instant claim 20). The particles are preferably sized at 5 to 50 nm (see paragraph 32). An example is provided where a 50/50 ethanol/water carrier is employed to generate a suspension of 10 nm TiO2 particles that is electrostatically sprayed onto a fibrous substrate (see paragraph 56-59; instant claim 18). Ethanol and water both have pH values that are approximately neutral where the former is 7.33 and the latter is 7, thus their combination meets the limitation of approximately 6.8 (see JJS reference page 2 sixth paragraph; instant claim 19). The solvent evaporates after deposition in the electrostatic spraying process to yield a coating (see claim 1; instant claim 18). TiO2 nanoparticles have hydrophilic properties, thus the coating also has hydrophilic properties (see instant claim 15; Fink et al. claim 16; instant claim 15). 
Jin et al. teach inorganic antibacterial actives for conferring antimicrobial properties to a material (see paragraphs 2 and 6). Zinc oxide and ZnMoO4 as alternative antibacterial zinc actives while nano silver and silver oxide are taught as s alternative antibacterial silver (see paragraphs 21 and 23).
Wang et al. teach ZnMoO4 and TiO2 as antimicrobial actives that are taught for use in combination to confer antimicrobial properties to materials (fourth paragraph and embodiment 1; instant claims 2, 21, and 30-31).
Li et al. teach the generation of a discontinuous inorganic coating via electrostatic spraying by employing a template between the spray nozzle and the substrate (see figure 1, abstract). The electroporating occurs with a suspension of inorganic nanoparticles (see page 254 second column first full paragraph). Various island arrangements are described including hexagonal islands with a diameter of approximately 50m (see figure 4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a patterned electrosprayed titanium dioxide based layer with 3 nm to 300 m diameter island as an antibacterial coating for a biomedical device, given the teachings of Yoon et al. and Chen et al. It further would have been obvious to prepare the coating by electrospraying a suspension of titanium dioxide that also includes ZnMoO4 (complex compound) as taught by Gogotsi et al.  The combination of known antibacterial inorganic compounds would have been obvious because they are known for the same use as indicated by Jin et al.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). This choice also would have been obvious because Gogotsi et al. teach antibacterial electrosprayed titanium dioxide coatings sprayed from suspension that may also include zinc and Wang et al. teach TiO2  and ZnMoO4 used in combination as antibacterial actives. Li et al. demonstrate that the preparation of an electrosprayed, patterned inorganic coating from a suspension was known to be achieved utilizing a template between the spray source and target substrate, thus it would have been obvious to employ this technique with TiO2 and ZnMoO4 in the suspension of Gogotsi et al. with reasonable expectation of success for the process and product rendered obvious by the cited prior art. The zinc and TiO2 would provide antimicrobial properties in the absence of light (see instant claim 16). As a result of a suspension being employed in the method rendered obvious by the prior art, the limitations of instant claim 37 are also met because the claim only limits the components of the solution liquid phase. Therefore claims 1-2, 15-21, 27-28, 30-31, and 37 are obvious over Yoon et al. in view of Chen et al., Gogotsi et al. Wang et al., Jin et al., and Li et al. as evidenced by Fink et al. and the JJS reference.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Chen et al., Gogotsi et al. Wang et al., Jin et al., and Li et al. as evidenced by Fink et al. and the JJS reference as applied to claims 1-2, 15-21, 27-28, 30-31, and 37 above, and further in view of Halimi et al. (previously cited) and Triffo et al. (previously cited).
Yoon et al. in view of Chen et al., Gogotsi et al. Wang et al., Jin et al., and Li et al. as evidenced by Fink et al. and the JJS reference render obvious the limitations of instant claim 18.  The modified reference does not detail that the suspension droplets and substrate are charged.
Halimi et al. teach electrostatic spraying of TiO2 onto a substrate from a liquid suspension where the process confers a charge onto the droplets whose value is dependent upon pH (see abstract, figure 2, and page 59). 
Triffo et al. teach electrospraying a substrate where the active to be deposited and the substrate have opposite charges (see paragraph 54 and figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the electrostatic spraying method of the modified Gogotsi et al. teachings where the nanoparticle containing droplets and substrate are given opposite charges. This modification would have been obvious as the combination of prior art elements in order to yield a predictable outcome. Therefore claim 22 is obvious over Yoon et al. in view of Chen et al., Gogotsi et al. Wang et al., Jin et al., Li et al., Halimi et al., and Triffo et al. as evidenced by Fink et al. and the JJS reference. 


Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered. The remarks are persuasive in regard to the desire for Gogotsi et al. to generate a homogenous coating layer making its conversion to a discontinuous coating an untenable modification.  The previous rejections have been withdrawn in light of the amendments and remarks. New ground of rejections are detailed in their place.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615